This matter came before the Court on the Joint Petition for Disbarment by Consent filed by the Attorney Grievance Commission of Maryland and the Respondent, Bo Lee, pursuant to Maryland Rule 19-736, in which the Respondent admits that he violated Rules 19-301.15(a), 19-305.7, 19-308.1(b), 19-308.4(a)-(d) of the Maryland Attorneys' Rules of Professional Conduct. The Court, having considered the Petition, is it this 18th day of May, 2018,
ORDERED, that Respondent, Bo Lee, be and he hereby is disbarred from the practice of law in the State of Maryland, effective immediately; and it is further
ORDERED, that the Clerk of the Court shall remove the name Bo Lee from the register of attorneys in this Court, notify the Respondent in accordance with Maryland Rule 19-742(a)(1), and comply with Maryland Rule 19-761.